DETAILED ACTION
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or provide motivation to form System and Method for Stacking Containers comprising a composition of elements structurally related as set forth in claim(s) 1 and 6.  Specifically, the prior art fails to at least teach “b) arranging a first layer of containers, comprising: a first container; a second container positioned adjacent to said first container so that their respective top bases abut; a third container positioned adjacent to said second container so that its second sloped side abuts a second sloped side of the second container; a fourth container positioned adjacent to said third container so that its first sloped side abuts a first sloped side of the third container; a fifth container positioned adjacent to said fourth container so that their respective top bases abut; a sixth container positioned adjacent to said fifth container so that its second sloped side abuts a second sloped side of the fifth container and a first sloped side of the sixth container abuts a second sloped side of said first container; wherein said first container, said second container, said third container, said fourth container, said fifth container and said sixth container are positioned about a central axis; c) stacking additional layers of containers along said central axis, said additional layers being configured the same as said first layer of containers, wherein said first vertical side defining a platform for supporting an RFID tag is external for providing simultaneous reading of multiple RFID tags on the platforms.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY W CARROLL whose telephone number is (571)272-4988. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY W. CARROLL
Primary Examiner
Art Unit 3754



/Jeremy Carroll/Primary Examiner, Art Unit 3754